Title: [Reflections on Courtship and Marriage, 17 April 1746]
From: Franklin, Benjamin
To: 


The Gazette of April 17, 1746, announced this pamphlet as “Just Published.” Charles R. Hildeburn assigned it to Franklin on the authority of a note, which he quoted as “By Benjamin Franklin. B.R. [Benjamin Rush],” in the copy belonging to the Library Company of Philadelphia. Paul L. Ford and Carl Van Doren accepted this attribution. However, the Library Company’s copy belonged in fact to James Read of Reading, who acquired it in 1774; and the inscription, in Read’s hand, actually reads “By Mr. Franklin (the printer of it) I believe. J R.” Another note on the title page, made by Lloyd P. Smith, librarian of the Library Company, on May 26, 1880, reads, “Jos. Sabin wrote me he had ascertained that Franklin was the author.” The editors do not know what evidence Sabin had, but their judgment is that the pamphlet’s style is too unlike Franklin’s to ascribe it to him.
